                                                  Case 1:21-mj-00014-GMH Document 8 Filed 01/25/21 Page 1 of 3




                                         1
                                                                      UNITED STATES DISTRICT COURT
                                         2                                       FOR THE
                                                                          DISTRICT OF COLUMBIA
                                         3
                                         4   United States of America,
                                         5            Plaintiff,                              APPLICATION FOR ADMISSION
                                                                                                    PRO HAC VICE
                                         6   v.
                                                                                                      21-MJ-00014 (GMH)
                                         7
                                         8   ANTHIME J. GIONET,
                                         9            Defendant.
                                        10
                                        11                                           INTRODUCTION
3636 NORTH CENTRAL AVENUE, SUITE 1000
      PHOENIX, ARIZONA 85012-1927




                                        12         This is a Motion for an Order granting Zachary Thornley of MayesTelles PLLC to
        M AYEST ELLES PLLC




                                        13   represent Defendant Anthime Joseph Gionet.
                                        14                                        APPLICATION
                                        15         I, Zachary Thornley, hereby declare under penalty of perjury:
                                        16         (1) My information is as follows:
                                        17                                         Zachary John Thornley
                                                                                Arizona State Bar No: 032363
                                        18                                With the law firm of MayeTelles, PLLC.
                                                                                     3636 N Central Ave.
                                        19
                                                                                         STE. 1000
                                        20                                           Phoenix, AZ. 85012
                                                                                        602-714-7900
                                        21
                                                   (2) That I am a member in good standing of the highest court(s) of the State of Arizona
                                        22
                                                      and the United States District Court of the District of Arizona;
                                        23
                                                   (3) That there are no disciplinary complaints pending against me for violation of the
                                        24
                                                      rules of the courts of any state;
                                        25
                                                   (4) That I have not been suspended or disbarred for disciplinary reasons from practice
                                        26
                                                      in any court;
                                        27
                                                   (5) That I have not been admitted pro hac vice in this Court within the last two years;
                                        28
                                                  Case 1:21-mj-00014-GMH Document 8 Filed 01/25/21 Page 2 of 3




                                         1          (6) That neither am I a member of the United States Federal District of Columbia nor
                                         2             do I have a pending membership application;
                                         3          (7) That I am joined with sponsoring member Joseph Scrofano – DC Bar Number
                                         4             (994083) and the law firm of Scrofano Law PC a member in good standing of the
                                         5             bar of this Court located at:
                                                                                        406 5th St NW#100
                                         6
                                                                                       Washington, DC 20001
                                         7
                                         8                                              By:__/s/Zachary Thornley________
                                         9                                              Arizona State Bar No: 032363
                                                                                        MayesTelles, PLLC.
                                        10                                              3636 N Central Ave
                                                                                        STE. 1000
                                        11
3636 NORTH CENTRAL AVENUE, SUITE 1000




                                                                                        Phoenix, AZ. 85012
      PHOENIX, ARIZONA 85012-1927




                                        12
        M AYEST ELLES PLLC




                                        13                                              CONCLUSION
                                        14          WHEREFORE, for the foregoing reasons, the Defendant requests that this Court
                                        15   grant this Motion for Pro Hac Vice Admission, permitting Zachary Thornley to practice
                                        16   before this Court.
                                        17
                                        18          DATED this 24th day of January 2021.
                                        19
                                        20                                              RESPECTFULLY SUBMITTED,

                                        21
                                        22                                              SCROFANO LAW PC

                                        23
                                        24
                                                                                BY:
                                        25
                                                                                        ________________________________
                                        26
                                                                                        Joseph A. Scrofano [Bar No: 994083]
                                        27                                              Local Counsel
                                                                                        406 5th Street NW Suite 100
                                        28

                                                                                            2
                                             Case 1:21-mj-00014-GMH Document 8 Filed 01/25/21 Page 3 of 3




                                                                           Washington, DC 20001
                                         1
                                                                           jas@scrofanolaw.com
                                         2                                 Ph: 202-870-0889
                                         3
                                         4                                 MAYESTELLES PLLC

                                         5
                                         6                                 By:__/s/Zachary Thornley________
                                                                           Arizona State Bar No: 032363
                                         7                                 MayesTelles, PLLC.
                                                                           3636 N Central Ave
                                         8
                                                                           STE. 1000
                                         9                                 Phoenix, AZ. 85012
                                        10
                                        11
3636 NORTH CENTRAL AVENUE, SUITE 1000
      PHOENIX, ARIZONA 85012-1927




                                        12
        M AYEST ELLES PLLC




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                              3
